      Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    BRETT-ROBINSON GULF                                             CIVIL ACTION
    CORPORATION

    VERSUS                                                            NO. 20-1574

    LAUNDRY DIVA LLC                                              SECTION “R” (2)


                               ORDER AND REASONS

       Before the Court is plaintiff Brett-Robinson Gulf Corporation’s motion for

summary judgment. 1 Defendant Laundry Diva LLC opposes the motion. 2 Because

there is no genuine dispute as to any material fact, and Brett-Robinson is entitled

to judgment as a matter of law, the Court grants the motion.



I.     BACKGROUND

       This case arises out of unpaid invoices for laundry services. In an affidavit,

Brett-Robinson’s general counsel and human resources director, Cheryl Eubanks,

attests that Laundry Diva engaged plaintiff to provide laundry services. 3 Eubanks

attests that Brett-Robinson issued invoices to Laundry Diva on regular intervals

for its services. 4 Between April 25, 2019 and June 14, 2019, Brett-Robinson issued

four invoices to Laundry Diva in the amount of $41,811.70, $20,763.81,




1      R. Doc. 12.
2      R. Doc. 19.
3      R. Doc. 12-4 at 1, ¶¶ 2, 5.
4      Id. at ¶ 7.
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 2 of 10




$51,380.85, and $7,171.43—a total of $121.127.79. 5          According to Eubanks,

Laundry Diva failed to pay this amount. 6

       Plaintiff submitted correspondence between it and defendant showing that

plaintiff attempted to collect this amount starting in September 2019. 7          On

September 12, 2019, Damon Baldone, Laundry Diva’s chief financial officer

(“CFO”), wrote an email to Eubanks in which he acknowledged that “Laundry Diva

owes . . . Brett/Robinson Vacation Rentals $121,127.79” and set out a proposed

payment plan. 8 In an email dated September 16, 2019, Eubanks responded to

Baldone and accepted the proposed payment structure in principle. 9 According to

Eubanks, Laundry Diva did not respond to the email or make any efforts to pay the

invoices. 10 On April 15, 2020, Laundry Diva sent a demand letter to Baldone

requesting payment of the invoices within 30 days. 11 Eubanks attests that Laundry

Diva still failed to pay the invoices. 12

       On May 29, 2020, Brett-Robinson filed this lawsuit. 13 Plaintiff seeks to

recover under Louisiana’s open account statute, La. Rev. Stat. § 9:2781, 14 or, in the

alternative, for unjust enrichment under Louisiana law. 15


5      Id. at 1-2, ¶ 9; 12-6 at 1-4.
6      R. Doc. 12-4 at 3, ¶ 29.
7      R. Doc. 12-7 at 1.
8      R. Doc. 12-8 at 1-2.
9      R. Doc. 12-9 at 1.
10     R. Doc. 12-4 at 2, ¶ 18.
11     R. Doc. 12-11 at 1-3.
12     R. Doc. 12-4 at 2, ¶ 21.
13     R. Doc. 1.
14     Id. at 5-6, ¶¶ 18-22.
15     Id. at 6-7, ¶¶ 23-28.
                                            2
      Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 3 of 10




II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(en banc) (per curiam). “When assessing whether a dispute to any material fact

exists, [the Court] consider[s] all of the evidence in the record but refrain[s] from

making credibility determinations or weighing the evidence.” Delta & Pine Land

Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All

reasonable inferences are drawn in favor of the nonmoving party, but

“unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts

and conclusions of law’ are insufficient to either support or defeat a motion for

summary judgment.” Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir.

1985) (quoting 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine

dispute of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475, 481

(5th Cir. 2014).

       If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int'l

                                           3
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 4 of 10




Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991) (quoting

Golden Rule Ins. Co. v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)). The

nonmoving party can then defeat the motion by either countering with evidence

sufficient to demonstrate the “existence of a genuine dispute of material fact,” or

by “showing that the moving party's evidence is so sheer that it may not persuade

the reasonable fact-finder to return a verdict in favor of the moving party.” Id. at

1265.

        If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by pointing out

that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party's claim. See Celotex, 477 U.S. at 325. The burden then

shifts to the nonmoving party, who must, by submitting or referring to evidence,

set out specific facts showing that a genuine issue exists. See id. at 324. The

nonmovant may not rest upon the pleadings, but must identify specific facts that

establish a genuine issue for resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule

56 ‘mandates the entry of summary judgment, after adequate time for discovery

and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party's case, and on which

that party will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).




                                           4
       Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 5 of 10




III.    DISCUSSION

        At the outset, the Court notes that, because Laundry Diva failed to comply

with Rule 56.2 of the Local Civil Rules of the Eastern District of Louisiana, all facts

set out in Brett-Robinson’s statement of uncontested facts 16 are deemed admitted.

See First NBC Bank v. Kirsch, No. 16-04352, 2018 WL 5024074, at *1 n.1 (E.D. La.

Oct. 17, 2018). Under the Local Rules, a party moving for summary judgment must

attach a “separate and concise statement of material facts which the moving party

contends present no genuine issue.” Local Civil Rule 56.1, Eastern District of

Louisiana. The party in opposition “must include a separate and concise statement

of the material facts which the opponent contends present a genuine issue.” Id. at

Rule 56.2. If the non-movant fails to controvert the movant’s statement, “[a]ll

material facts in the moving party’s statement will be deemed admitted.” Id.

        With its motion, Laundry Diva submitted a “statement of uncontested

material facts,” 17 which does not controvert any of the facts set out in Brett-

Robinson’s statement. 18 Instead, defendant’s statement sets out unsupported

allegations that Brett-Robinson possesses laundry carts and bags that “were to be

returned to Laundry Diva.” 19 Accordingly, the Court finds that all facts set out in

Brett-Robinson’s statement are deemed admitted for the purposes of this motion.




16      R. Doc. 12-2.
17      R. Doc. 19-2 at 1.
18      R. Doc. 12-2.
19      Id. at ¶ 4-5.
                                          5
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 6 of 10




      A.     Laundry Diva Is Obligated to Pay $121.127.79

      It is undisputed that Brett-Robinson performed services for Laundry Diva,

and was not paid for those services. 20         Besides Brett-Robinson’s admitted

statement of facts, plaintiff attached evidence to its motion that supports its

position. For example, plaintiff introduced four invoices, for an amount totaling

$121,127.79, for “processing linen.” 21 Additionally, plaintiff attached an email from

Laundry Diva’s CFO, Baldone, in which he acknowledges that defendant is

indebted to plaintiff in that amount. 22

      Further, Laundry Diva admits in its response brief that plaintiff “performed

services for Laundry Diva, LLC, and was not paid timely.” 23 But, it contends that

it is entitled to a reduction in the amount it owes for two reasons: (1) Brett-

Robinson allegedly possesses property that belongs to Laundry Diva, and (2) there

were “performance issues” with the laundry services that Brett-Robinson

provided. 24 The only evidence that defendant introduces in support of these

arguments is an affidavit by Baldone. 25

      As the Fifth Circuit has held, a nonmoving party “cannot defeat summary

judgment with conclusory allegations, unsubstantiated assertions, or ‘only a



20     R. Doc. 12-2 at 1-2, ¶¶ 1-9.
21     R. Doc. 12-6 at 1-4. The invoices are as follows: (1) $41,811.70, dated April 25,
2019, (2) $20,763.81, dated April 30, 2019, (3) $51,389.85, dated May 28, 2019, and (4)
$7,171.43, dated June 14, 2019.
22     R. Doc. 12-8 at 1.
23     R. Doc. 19 at 1.
24     See id.; R. Doc 19-1 at 1, ¶¶ 5-6.
25     R. Doc. 19-1.
                                           6
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 7 of 10




scintilla of evidence.’” Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).

Additionally, the Fifth Circuit has “repeatedly held that self-serving affidavits,

without more, will not defeat a motion for summary judgment.” Tyler v. Cedar

Hill Indep. Sch. Dist., 426 F. App’x 306, 309 (5th Cir. 2011). Baldone’s affidavit is

conclusory and self-serving, and the Court finds that it is inadequate to create an

issue of material fact on the question of whether Laundry Diva is entitled to an

offset in the amount it owes Brett-Robinson. See DIRECTV, Inc. v. Budden, 420

F.3d 521, 531 (5th Cir. 2005) (“[Defendant’s] attempt to create a fact issue as to his

knowledge by relying on a conclusory and self-serving affidavit is on unsteady

ground.”). In the affidavit, Baldone attests that there were “performance issues”

with the services that Brett-Robinson provided, but does not identify what those

issues were, or give any basis to determine what offset Laundry Diva would be

entitled to. 26   Nor does Baldone describe the property that Brett-Robinson



26     Additionally, Brett-Robinson represents that it propounded requests for
admissions on October 21, 2020, seeking admissions from Laundry Diva that it never
disputed any of plaintiff’s invoices upon receipt, that it never paid the $121,127.79
invoiced, that it has no documentary evidence of subpar work by plaintiff, and before it
sought to amend its answer on August 26, 2020, a year and a half after the last invoice, it
never notified Brett-Robinson of any issues with its services. R. Doc. 12-14 at 1, 3-4, ¶¶ 7,
9-10. Eubanks attests that Laundry Diva never responded to these requests for
admission. R. Doc. 12-4 at 3, ¶ 28. Under Federal Rule of Civil Procedure 36(a)(3), “[a]
matter is admitted” if a party does not respond to a request for admission within 30 days.
Defendant does not represent that it timely responded to these requests, or present any
evidence showing that it responded. Accordingly, the Court deems plaintiff’s requests for
admission admitted.
       Plaintiff also propounded interrogatories related to the alleged performance
deficiencies. R. Doc. 12-15 at 10-11, ¶¶ 5-7. For example, plaintiff requested that
defendant identify the dates of any “sub par work,” the “specific issue(s)” presented by
the work, which of the four invoices would be affected, the amount of the credit Laundry
Diva was purportedly entitled to, and the inventory that Brett-Robinson allegedly refused
                                             7
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 8 of 10




allegedly has in its possession, or the value of that property. Baldone is the same

person who, as Laundry Diva’s CFO, acknowledged the debt to Brett-Robinson

without any claim to a setoff in September 2019, after he became CFO and got a

grasp of Laundry Diva’s financial situation. 27 The Court finds that Baldone’s

belated, conclusory, and self-serving affidavit is insufficient to defeat summary

judgment. There is no dispute of material fact as to Brett-Robinson’s claim that

Laundry Diva owes it $121,127.79, and the Court grants plaintiff’s motion for

summary judgment in that amount.

      B.     Laundry Diva is Entitled to Attorney’s Fees

      Under Louisiana Revised Statute § 9:2781, a claimant is entitled to

attorney’s fees against a party who “fails to pay an open account within thirty days

after the claimant sends written demand therefor correctly setting forth the

amount owed.” La. Rev. Stat. § 9:2781(A). In Frey Plumbing Co. v. Foster, 996

So.2d 969, 972 (La. 2008), the Louisiana Supreme Court held that, in determining

whether a particular debt is an open account, the statute “must be applied as

written.” The statute defines an open account as “any account for which a part or

all of the balance is past due, whether or not the account reflects one or more

transactions and whether or not at the time of contracting the parties expected

future transactions.” La. Rev. Stat. § 9:2781(D).




to return. Id. at 11, ¶¶ 6-7. Eubanks attests that defendant never responded to these
interrogatories. R. Doc. 12-4 at 3, ¶ 28.
27     R. Doc. 12-12 at 16.
                                         8
     Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 9 of 10




      An open account, as distinct from a contract, is “a line of credit” that is

“running and is open to future modification because of expectations of prospective

business dealings.” Shreveport Elec. Co. v. Oasis Pool Serv., Inc., 889 So. 2d 274,

279 (La. App. 2. Cir. 2004), writ denied, 897 So. 2d 613 (La. 2005). Under an open

account, “[s]ervices are recurrently granted over a period of time.”       Id.   To

differentiate between a contract and an open account, courts consider “(1) whether

other business transactions between the parties existed; (2) whether one party

extended a line of credit to another; (3) whether there are running or current

dealings; and (4) whether there are expectations of future dealings.” Cambridge

Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 174 (5th Cir. 2007) (citing Paz v.

BG Real Estate Servs., 921 So.2d 186, 188 (La. App. 5 Cir. 2005)). However, the

open account statute does not require multiple transactions or for parties to

anticipate future transactions. Frey Plumbing Co., 996 So.2d at 972.

      The Court finds that the parties’ agreement was an open account. As

evidenced by the four invoices, the business arrangement between the parties was

not a one-time agreement, it was an ongoing series of transactions in which Brett-

Robinson performed laundry services at a price of $0.53 per pound. 28 Further,

that Brett-Robinson performed the services and issued invoices shows that

plaintiff’s services were on credit. Moreover, plaintiff’s affiant, Eubanks, states

that Brett-Robinson issued invoices “on regular intervals,” showing that the




28    R. Doc. 12-6 at 1-4.
                                        9
      Case 2:20-cv-01574-SSV-DPC Document 28 Filed 03/31/21 Page 10 of 10




parties’ arrangement was ongoing. 29 Based on this evidence, the Court finds that

plaintiff has shown that the business arrangement between the parties was an open

account.    The Court must grant summary judgment on plaintiff’s claim for

attorney’s fees.



IV.    CONCLUSION

       For the foregoing reasons, plaintiff’s motion for summary judgment is

GRANTED in the amount of $121,127.79 plus reasonable attorney’s fees.


              New Orleans, Louisiana, this _____
                                            31st day of March, 2021.


                            _____________________
                                 SARAH S. VANCE
                          UNITED STATES DISTRICT JUDGE




29     Id. at 12-4 at 1, ¶¶ 5-7.
                                       10
